DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
On pages 9-12 Applicant argues amendments overcome the rejection of record since Slamin teaches a chamfer on an anterior portion of the implant as opposed to on the medial or lateral condyles.
As regards the amended claims, please see the rejection below. 

Claim Objections
Claims 3, 11, 14 are objected to because of the following informalities:  
Claims 3 and 14 are objected to for claiming the second chamfer provides “additional clearance” when it is unclear what it means to provide “additional” clearance when nothing has been claimed as providing any “clearance” in the first place.  
Claim 11 is objected to for claiming the prosthesis “further comprises an anterior flange” when claim 1, which this claim depends from, has already indicated that the prosthesis includes an “anterior flange”. This makes it unclear how many anterior flanges there are, and whether or not they are the same flange. For the purposes of .  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anterior flange, anterior surface, medial surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slamin et al. (US 5766255 A) hereinafter known as Slamin in view of Burdulis et al. (US 20050267584 A1) hereinafter known as Burdulis.
Regarding claims 1-2, 5-6 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), lateral and medial surfaces (Figure 1 item 24), medial and lateral condyles (Figure 1 item 18, 20), and
a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Slamin was considered capable of performing the cited intended use.);
wherein the medial condyle comprises a first portion of the femoral condylar articulation surface (22), 
the anterior end comprises an anterior flange (Figure 1 item 14) including a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”); 
but is silent with regards to the prosthesis including posterolateral chamfers on the medial/lateral condyle from the medial/lateral surface to the posterior end.
However, regarding claims 1-2, 5-6 Burdulis teaches that chamfers are commonly used on the edges of prostheses ([0088]). Slamin and Burdulis are involved in the same field of endeavor, namely implantable orthopedic prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the edges of any part of the femoral prosthesis of Slamin, including that edge between the medial/lateral surface and the posterior end of the prosthesis, so that it includes a chamfer such as is taught by Burdulis in order to ensure the prosthesis of Slamin doesn’t include any sharp edges that might damage or irritate sensitive tissues nearby which could cause tissue inflammation, tissue damage, and/or pain for the patient after implantation.  The Examiner further notes the use of chamfers within mechanical arts for thousands of years for the same purpose of preventing injury.
Regarding claim 3 the Slamin Burdulis Combination teaches the prosthesis of claim 2 substantially as is claimed,
wherein the Combination teaches the obviousness of having a second chamfer formed along an inner surface of a posterior portion of the medial condyle (please see the rejection/reasoning in the rejection to claim 1 above all the edges of the prosthesis) configured to provide additional clearance with a tibial eminence and a posterior cruciate ligament in use (this is stated as a “functional limitation” of the chamfer. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the Combination teaches (as detailed above) all the structural limitations required to perform the recited functional language of “providing additional clearance”, therefore was considered to teach the claimed apparatus.)).
Regarding claim 4 the Slamin Burdulis Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein the Combination further teaches the posterolateral chamfer is combined with the second chamfer (the chamfers are understood to be “combined” since they are combined in one prosthesis).
Regarding claim 7 the Slamin Burdulis Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further renders it obvious for the posterolateral chamfer to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on all the edges of 
Regarding claim 8 the Slamin Burdulis Combination teaches the prosthesis of claim 1 substantially as is claimed,
but is silent with regards to the angle of the chamfer.
However, regarding claim 8 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Slamin Burdulis Combination so that the posterolateral chamfer has an angle between 1-10 degrees (or any angle), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this case, any angle of chamfer would have been obvious to the person of ordinary skill in the art.
Regarding claim 11 the Slamin Burdulis Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination teaches the obviousness of having the anterior flange having an anterolateral chamfer which transitions from the medial surface to the anterior end (please see the rejection/reasoning in the rejection to claim 1 above regarding the obviousness of having chamfers on all the edges of the prosthesis).
Regarding claim 13 Slamin discloses a femoral prosthesis comprising:
an anterior end (Figure 1 item 14), posterior end (Figure 1 item 16), lateral and medial surfaces (Figure 1 item 24), medial and lateral condyles (Figure 1 item 18, 20), and
and a femoral condylar articulation surface (Fig 2a item 22) for articulation with a tibial articulation surface (this is stated as an “intended use” of the articulation surface (see the explanation and rejection to claim 1 above)); 
wherein the medial condyle comprises a first portion of the femoral condylar articulation surface (Figure 1), 
the lateral condyle comprises a second portion of the femoral condylar articulation surface (Figure 1),
but is silent with regards to the medial condyle comprising a chamfer between 1-10 degrees.
However, regarding claim 13 please see the explanation/rejection to claims 1 and 8 above.
Regarding claim 14 see the rejection to claim 3 above.
Regarding claim 15 see the rejection to claim 4 above.
Regarding claim 16 see the rejection to claim 5 above.
Regarding claim 17 the Slamin Burdulis Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein Slamin further discloses the anterior end comprises an anterior flange (Figure 1 item 14) comprising a patella contacting area (Figure 4 shows an area of the flange which could be called a “patella contacting area”), 
and wherein the Combination further renders it obvious for the posterolateral chamfer to start posterior to the patella contacting area (the Examiner refers to the rejection of claim 1, in which the presence of a chamfer on 
Regarding claim 20 the Slamin Burdulis Combination teaches the prosthesis of claim 13 substantially as is claimed,
wherein the Combination further renders it obvious for the medial or lateral condyle to have a posteromedial chamfer (please see the rejection to claim 1 above regarding the obviousness of providing a chamfer on all edges of the prosthesis).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/08/21